Citation Nr: 1127259	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-07 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a bilateral knee disability.  

2.  Entitlement to service connection for residuals of a left ankle injury.  

3.  Entitlement to service connection for a psychiatric disorder.  

REPRESENTATION

Veteran represented by:  Joseph R. Moore, Attorney at Law

WITNESSES AT HEARING ON APPEAL

Veteran, B.P. and S.
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to June 13, 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file.  

In a decision in April 2010, the Board determined that new and material evidence had not been presented to reopen the claim of service connection for a bilateral knee disability, thereby denying the appeal.  The Board also denied the claims of service connection for an anxiety disorder and for residuals of a left ankle injury.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2010, the Court granted a Joint Motion for Remand of the parties (the Secretary of VA and the Veteran, who was and currently represented by counsel), and vacated the Board's decision and remanded the case to the Board for readjudication consistent with the Joint Motion.

In April 2011, the Veteran's attorney submitted additional evidence in the form of argument, a lay statement, a private medical opinion, and copies of newspaper articles and transcripts of Congressional hearings regarding the treatment of Marine Corps recruits, and he waived the right to have the evidence initially considered by the RO in accordance with 38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  








FINDING OF FACT

1.  In April 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew in writing his appeal on the claims of whether new and material evidence has been presented to reopen a claim of service connection for a bilateral knee disability and of service connection for residuals of a left ankle injury.  

2.  There is competent evidence to show that the Veteran currently has a psychiatric disorder, diagnosed as major depression and posttraumatic stress disorder, that is related to his period of active duty.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal have been met on the claims of whether new and material evidence has been presented to reopen a claim of service connection for a bilateral knee disability and of service connection for residuals of a left ankle injury.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  A psychiatric disorder, diagnosed as major depression and posttraumatic stress disorder, was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the Veteran is withdrawing two of his claims from appeal and as the decision herein regarding the remaining claim on appeal is favorable to the Veteran, VCAA compliance need not be addressed.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Knee Disability and Residuals of a Left Ankle Injury

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.

In April 2011, the Board received written correspondence from the Veteran and his attorney, indicating the Veteran's desire to withdraw his pending appeal on the claims of whether new and material evidence has been presented to reopen a claim of service connection for a bilateral knee disability and of service connection for residuals of a left ankle injury.  

Accordingly, the Board does not have appellate jurisdiction to review the appeal with regard to those claims and the appeal is dismissed.  

A Psychiatric Disorder

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.

Service incurrence will be presumed for certain chronic diseases, including a psychosis, if manifest to a compensable degree within the year after active service.  This presumption is rebuttable provided there is probative evidence to the contrary.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with the enemy or the stressor is related to fear of hostile military or terrorist activity and the claimed stressor is related to thereto, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as amended 75 Fed. Reg. 39,847, 39, 852 (July 13, 2010).

Otherwise, the record must contain credible supporting evidence that the alleged in-service stressor actually occurred, and the veteran's statements alone are not sufficient to establish the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Facts

The Veteran served on active duty from February 14, 1969 to June 1969. 

Service treatment records show that on the report of medical history and the report of medical examination, dated April 17, 1969, the Veteran denied having depression.  On physical examination, the psychiatric evaluation was normal.  The examiner did not list a psychiatric order in the summary of defects or diagnoses.  Records show that on May 5, 1969, the Veteran's platoon commander reported that the Veteran was performing poorly as a recruit.  The Veteran was described as physically weak and that he appeared depressed or sad.  Similar findings were reported by a second platoon commander two weeks later.

On psychiatric evaluation, dated June 2, 1969, it was reported that the Veteran had been referred to the Recruit Evaluation Unit on May 21, 1969 by his battalion commander due to the Veteran's inability to meet required standards.  When asked about his performance, the Veteran stated that he was afraid of the drill instructors and that he uneasy when anyone in authority was around.  The examiner found that the Veteran had no mental or physical disqualifications that would warrant discharge by reason of physical disability.  The Aptitude Board found that the Veteran did not warrant retention and that he was not in need of hospitalization.  On June 5, 1969, the medical officer reported that there had been no apparent change in the Veteran's physical condition since the examination of April 17, 1969.  The Veteran was subsequently administratively separated from service with an honorable discharge. 

Service personnel records show the following chronology of the Veteran's service: 

14 February 1969	Platoon 1031
  3 March 1969	Conditioning Platoon
10 March 1969	Platoon 1042
13 March 1969	Conditioning Platoon
20 March 1969	Platoon 1050
  5 May 1969		Motivation Platoon
19 May 1969		Medical Rehabilitation Platoon 

After service, private records show that in March 2000 the Veteran presented with anxiety and panic disorder, which had been ongoing for three months.  It was noted that he had been to a community emergency room and started on Zoloft, which he did not take very much of as it made him jittery, and also Lorazepam.  The doctor tapered his Lorazepam and prescribed additional medications.  Thereafter, he was followed up for anxiety and panic.  

VA records from 2003 show that the Veteran was seen for symptoms of depression and irritability.  His diagnoses included major depressive disorder and non-military posttraumatic stress disorder.  References were made to an incident in 1981 when the Veteran had run over and killed a 12-year old girl with his truck (reportedly the girl was attempting suicide while intoxicated with drugs by walking into oncoming traffic after dark).  In April 2006, it was noted that the Veteran had an increase in posttraumatic stress disorder symptoms since a recent (in February 2006) hospitalization for a surgical procedure.  The Veteran reported that he had "hallucinations," which were described more as recurring nightmares that he has had since the age of 19, consisting of him being severely beaten).  He also reported in April 2006 that his nightmares were related to being attacked in the Marines.  

Social Security Administration records, which included copies of VA treatment records, show that in a July 2006 disability determination, the Veteran had a primary diagnosis of major depressive disorder and a secondary diagnosis of posttraumatic stress disorder.  A medical consultant declared the Veteran's allegations to be credible.  

At a personal hearing in December 2009, the Veteran testified that his drill instructor assaulted him.  He stated that the drill instructor kicked him in the ankle and when he fought back the drill instructor worked him over, buried him in a hole, and left him.  He stated that two military police found him and he was taken to a hospital, where he was treated from about April 17 to June 2.  The Veteran testified that it was more than 30 days before he could walk again.  The Veteran testified that, while an inpatient, he was not at the local Naval hospital.  The Veteran asserted that anxiety was the result of the in-service assault.  

In April 2011, the Board received additional evidence from the Veteran's attorney.  In a statement dated in March 2011, a childhood friend of the Veteran indicated that the Veteran was a "totally different person" after he was discharged from service.  He stated that the Veteran had been a fun loving and happy individual in high school but that after service he became fearful of crowds and his surroundings and he had also been jittery and tense, with much anxiety shown.  

Copies of newspaper articles and transcripts of Congressional hearings described abusive treatment including physical assaults of Marine Corps recruits particularly at the San Diego Marine Recruit Depot, during the same period that the Veteran was in basic training at the base.  

In a comprehensive and lengthy report of a private psychiatric examination conducted in April 2011, M.C., M.D., noted that he spent an extensive amount of time reviewing the Veteran's service and post-service records and interviewing the Veteran.  He concluded, after his thorough review, that the Veteran had clearly developed psychiatric illness while on active duty in the service.  He stated that initially the Veteran was diagnosed with anxiety disorder, then major depression, and then posttraumatic stress disorder and major depression.  He stated that in reality the Veteran had developed a severe anxiety syndrome that would likely have been called an acute stress reaction at the time of his assault in service.  He noted that the full breadth of symptoms associated with posttraumatic stress disorder was not evident until after the occurrence of a second stressor event - the motor vehicle accident where he killed a child.  He maintained that physical assault in service marked the beginning of psychiatric disease, as the events in service were life-changing for him.  In retrospect, he stated that the anxiety associated with the initial symptoms were likely a component of subacute posttraumatic stress disorder and that the major depression was a comorbid diagnosis.  The opinion was expressed definitively, and was without speculation in any aspect.  

In his report, Dr. M.C. provided rationale for his conclusions, accounting for the lack of in-service records of the alleged assault during basic training and for the long period of time between service and 2000 when the Veteran initially sought treatment for anxiety.  He made references to the Veteran's complaints and psychiatric evaluations during service and further explained the Veteran's disease process after service, especially when it was exacerbated by a second stressor event when he struck a child after she stepped in front of his car to commit suicide, as documented in VA and Social Security records.  The physician also furnished his qualifications to render the opinion, to include his membership as a Diplomate of the American Board of Internal Medicine and the American Board of Psychiatry and Neurology.  He provided a list of references - all from professional journals of psychiatry - to support his conclusions.   

Analysis

After reviewing the evidence of record, the Board finds that there is competent medical evidence showing that the Veteran currently has a psychiatric disorder, diagnosed as major depression and posttraumatic stress disorder, that is related to his period of active service.  Although service treatment records are largely silent with regard to symptoms or treatment of a psychiatric disorder, there are service reports nonetheless that indicate a behavioral change in the Veteran with descriptions of him by platoon leaders as depressed or sad.  The Veteran himself expressed his fear of drill instructors and unease around authority figures.  This history is not documented prior to active service.  The physician in April 2011 explained the Veteran's behavior and statements during service within the context of a developing psychiatric illness.  The Board finds the Veteran's allegations of personal assault during service to be credible.  

Further, the Veteran has submitted a statement of a childhood friend, attesting to his behavioral changes before and after service, and additional evidence of news accounts and Congressional hearing testimony that is consistent with the Veteran's claims of physical assault during basic training.  Another significant document is the April 2011 report of the private psychiatric evaluation, in which the physician confidently related the Veteran's psychiatric disorder to his period of service.  This evaluation furnished an exceptional summary and discussion of the Veteran's psychiatric illness, its root causes during service, and the course of the disease through the years.  The physician found the Veteran's behavior during service to be consistent with his current allegations of physical assault in service, giving rise to his current psychiatric diagnoses.  In sum, the Board finds that the examination report is adequate and favorable to the claim and that there is no other competent medical evidence in the file that presents a contradictory position.  

In view of the foregoing, there is satisfactory proof that the Veteran's psychiatric condition, diagnosed as major depression and posttraumatic stress disorder, is related to active service.  Accordingly, as there is a basis of entitlement to service connection, the Veteran's claim is granted.


ORDER

The appeal on the claim of whether new and material evidence has been received to reopen the claim of service connection for a bilateral knee disability is dismissed.

The appeal on the claim of service connection for residuals of a left ankle injury is dismissed.  

Service connection for a psychiatric disorder, diagnosed as major depression and posttraumatic stress disorder, is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


